Mr. Presiding Justice Feinberg delivered the opinion of the court. Plaintiff brought this action against defendants to recover the reasonable rental value of premises described in the lease acquired by plaintiff, in which defendant Watson Bros. Transportation Company, Inc. was lessee. The complaint alleged, inter alia, that in conformance with the terms of the lease notice to terminate was given, and that following the expiration of the notice defendants wilfully, wrongfully and knowingly withheld possession of the premises from plaintiff, from October 1, 1946, until July 14, 1947; that the reasonable rental value of said premises was $1,868 per month; that defendants became liable for double that amount under ch. 80, par. 2, Ill. Rev. Stat. 1947 [Jones Ill. Stats. Ann. 72.02]; that plaintiff was entitled to recover special items of damage specially set forth (which need not be considered upon this appeal) ; and that defendants have failed and refused to pay the said sums or any part thereof. An answer was filed, admitting the claim of ownership of the premises by plaintiff and the terms of the lease; admitting the notice to terminate, but claiming as an affirmative defense that before the expiration of the notice of termination, the parties entered into an oral agreement of leasing from October 1, 1946, to June 30, 1947, at a monthly rent of $850 for such possession; that in consideration of said oral agreement, the lessee refrained from exercising the right granted in said lease to purchase said premises; that the lessee performed all of the terms and conditions required to be performed under said oral leasing and has tendered rent due under said oral agreement, and was thereby lawfully in possession of said premises; that plaintiff is entitled to the agreed rental value of $850 per month from October 1, 1946, to June 30, 1947, but denies that it is entitled to any reasonable rental value for the said period; that as to the period from July 1 to July 14, 1947, defendants admit that plaintiff is entitled to reasonable rental value for the said period, and that the reasonable rental value for said period be fixed by the court or jury; that the lessee has tendered the agreed monthly rental of $850 per month to plaintiff, and that plaintiff has refused to accept the said tender of rent. A written motion was filed for the entry of a partial judgment based upon the admission in the answer under paragraph 181 of the Practice Act, ch. 110, sec. 57, Ill. Rev. Stat. 1947 [Jones Ill. Stats. Ann. 104.057]. Upon a hearing of said motion the court entered an order finding that plaintiff should recover the sums admitted by the defendant to be due to plaintiff, being the sum of $850 per month beginning October 1, 1946, to June 30,1947, aggregating $7,650. It ordered judgment be entered for that amount, execution issue and reserved jurisdiction for future determination and adjudication “the matter of the balance of plaintiff’s demand claimed in the plaintiff’s complaint for use and occupation,” double rent, and for other damages set forth in the complaint in excess of said sum, and that the suit proceed as to said portion of plaintiff’s demand in dispute. From this order defendant Watson Bros. Transportation Company, Inc., appeals. The ground relied upon by defendant for reversal of the judgment is that the complaint seeks to recover on the basis of the reasonable rental value of the premises ; that the defense interposed was the specific oral agreement, therefore there was no such admission of the plaintiff’s claim by defendant’s answer contemplated by the Practice Act. We think this position is untenable. Under the Practice Act, sec. 42 (2) [Ill. Rev. Stat. 1947, ch. 110, par. 166, subpar. (2); Jones Ill. Stats. Ann. 104.042, subpar. (2)], plaintiff was only required to plead such matters as shall reasonably inform the opposite party of the nature of the claim. The nature of plaintiff’s claim was the use and occupation of the premises, whether it be on the basis of a reasonable amount, as claimed by plaintiff, or for a stipulated amount, as claimed by defendant. The answer admitted use and occupation and admitted it owed only the stipulated amount for rent. The reasonable rental claimed by the complaint was more than the stipulated rent, but whichever the court ultimately might find upon a final hearing was the true basis of recovery, there can be no escape from the liability of defendant to pay the admitted amount. The cases cited by defendant in support of the proposition that a plaintiff can only have a judgment upon the claim made by the complaint, and not upon any other, are not applicable to this situation. Section 33, par. 157, ch. 110, Ill. Rev. Stat. 1947 [Jones Ill. Stats. Ann. 104.033], provides that pleadings shall be liberally construed with a view to doing-substantial justice between the parties. Upon these pleadings the court was justified in the entry of the judgment, and accordingly it is affirmed. Affirmed. Tuohy, J., concurs.